 In the Matter of WESTINGHOUSE ELEcTxio CORPORATION,EMPLOYERandASSOCIATION OF WESTINGHOUSE SALARIED EMPLOYEES, AFFILI-ATED wITH FEDERATION OF WESTINGHOUSE INDEPENDENT SALARIEDUNIONS, PETITIONERCase No. 90-R-4176,-Decided June 16, 1947Mr. Grant Wiswell,of Emeryville, Calif., for the Employer.J. PauZ St. Sure, by Mr. Edward if. Moore,of Oakland, Calif., forthe Petitioner.Messrs. John Bittmanand H.Martinson,of Oakland, Calif., forthe Intervenor.Mr. Bernard L. Balicer,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, hearing in this case was held at SanFrancisco, California, on May 2, 1947, before Charles Y. Latimer,hearing officer.The hearing officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.Upon the entire record in the case, the National Labor RelationsBoard makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE EMPLOYERThe Employer, a Pennsylvania corporation with its headquartersoffice at Pittsburgh, Pennsylvania, maintains manufacturing plantsthroughout the United States.At its plant located at Powell andPeladeau Streets, Emeryville, California, the only plant involved inthis proceeding, the Employer is engaged in the manufacture, sale, and'distribution of electrical equipment.During 1946, the Employerreceived for use in its operations at the Powell and Peladeau Streetsplant, materials and equipment valued at $1,717,600, of which approx-imately 90 percent was shipped to the plant from points outside theState of California.During the same period, the plant manufactured74 N. L. R. B., No. 33.153 154DECISIONS OF NATIONAL LABOR RELATIONS BOARDelectrical equipment valued at $3,350,000, of which approximately50 percent was sold and shipped to points outside the State ofCalifornia.The Employer admits and we find that it is engaged in commercewithin the meaning of the National Labor Relations Act.II.THE ORGANIZATIONS INVOLVEDThe Petitioner is a labor organization affiliated with the Federationof Westinghouse Independent Salaried Unions, claiming to representemployees of the Employer.United Electrical, Radio and Machine Workers of America,' hereincalled the Intervenor, is a labor organization affiliated with the Con-gress of Industrial Organizations, claiming to represent employeesof the Employer.III.THE QUESTION CONCERNING REPRESENTATIONThe Employer refuses to recognize the Petitioner as the exclusivebargaining representative of employees of the Employer until thePetitioner has been certified by the Board in an appropriate unit.On or about May 9, 1946, the Employer and the Intervenor enteredinto a contract covering the employees involved herein.The contractwas to be effective for 1 year from April 1, 1946, and from year toyear thereafter unless written notice of termination was given byeither party at least 30 days before the annual termination date.In December 1946, the Petitioner notified the Employer that it wasorganizing its employees.On February 21, 1947, Petitioner advisedthe Employer of its intention to file with the Board a petition forcertification of representatives, and did so file the petition on Febru-ary 27, 1947.On or about March 18, 1947, the Intervenor and theEmployer commenced negotiations for a new contract, which cul-minated in the execution of a new agreement on or about April 18,1947, retroactively effective from April 1, 1947.The Intervenor contends that its contracts constitute a bar to apresent determination of representatives.However, inasmuch as thepetition herein was filed prior to the automatic renewal date of the1946 agreement and before the execution of the 1947 contract, neitheragreement constitutes a bar to a present determination of repre-sentatives.2'Designation as amended at the hearing.2Matter of Mschcgan Producers'Dairy Company,68 N L.R. B.6; Matter of Mill B,Inc.,40 N. L. R.B. 346.Subsequent to the hearing,the Employer moved to reopen the record herein for thepurpose of incorporating additional evidence not available at the hearing, to the effect WESTINGHOUSE ELECTRIC CORPORATION155We find that a question affecting commerce has arisen concerningthe representation of employees of the Employer within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITWe find, in substantial accord with the agreement of the parties,that all office and clerical employees, engineers, draftsmen, and timeand motion analysts, employed in the manufacturing and repairdivision of the Employer's Powell and Peladeau Streets plant, Em-eryville, California, but excluding administrative secretaries, nurses,and all supervisory employees with authority to hire, promote, dis-charge, discipline, or otherwise effect changes in the status of em-ployees, or effectively recommend such action, constitute a unit ap-propriate for the purposes of collective bargaining within the mean-ing of Section 9 (b) of the Act.3DIRECTION OF ELECTION 4As part of the investigation to ascertain representatives for thepurposes of collective bargaining with Westinghouse Electric Cor-poration,Powell and Peladeau Streets,Emeryville, California, anelection by secret ballot shall be conducted as early as possible, butnot later thanthirty (30) days from the date of this Direction, underthe direction and supervision of the Regional Director for the Twen-tiethRegion acting in this matter as agent for the National LaborRelations Board, and subject to Sections 203.55 and 203.56, of NationalLabor Relations Board Rules and Regulations-Series 4, amongthe employees in the unit found appropriate in Section IV, above, whowere employed during the pay-roll period immediately preceding thedate of this Direction,including employees who did not work duringsaid pay-roll period because they were ill or on vacationor tempo-rarily laid off, and including employees in the armed forces of theUnited States who present themselves in person at the polls, but ex-cluding those employees who have since quit or been discharged forcause and have not been rehired or reinstated prior to the date of thethat no notice of termination of Its April 1, 4946, agreement with the Intervenor wasgiven and that it continued in full force and effect until terminated by the new agreementwhich became effective as of April 1, 1947.However, assuming the truth of the Employer'sproffered evidence,for the reasons indicated in Section III,supra,the petition herein wastimely and the contracts do not constitute a bar to a determination of representatives atthis time.Inasmuch as the evidence offered cannot in any event affect the decision arrivedat herein,Petitioner'smotion to reopen the record is hereby denied.3There are approximately 100 employees in the alleged appropriate unit.4 Any participant in the election herein may,upon its prompt request to,and approvalthereof by,the Regional Director,have its name removed from the ballot., 156DECISIONS OF NATIONAL LABOR RELATIONS BOARDelection, to determine whether they desire to be represented by Asso-ciation of Westinghouse Salaried Employees, affiliated with Federa-tion of Westinghouse Independent Salaried Unions, or by UnitedElectrical, Radio and Machine Workers of America, C. I. C)., for thepurposes of collective bargaining, or by neither.CHAIRMAN HERZOG took no part in the consideration of the aboveDecision and Direction of Election.